DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I and the species “wild ginseng” in the reply filed on 09/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/03/2021.
Examiner acknowledges the canceling of claims 18-19 and amending of claim 17.
Claims 17 and 20-22 are being examined on the merits

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bum (KR20110005363A).  

Bum discloses a composition containing wild ginseng adventitious root extract which is used to suppress 5-aplha reductase activity and to promote hair growth and teaches the wild ginseng adventitious root extract of tissue culture (see abstract) which is the same extract as the instant invention (see page 12, example 1 “isolation of microvesicles”).
Bum also discloses the composition as a cosmetic (see abstract) and the composition disclosed has a pharmaceutical effect on promoting hair loss which would categorize the composition as a “pharmaceutical composition”.
Bum does not specifically teach that the composition contains extracellular vesicles however the extract of the referenced art would inherently contain the vesicles from the adventitious root of the ginseng because the art teaches the extraction form the same plant and same organ (adventitious root) and also teaches the extract to have the same activity. The applicant has only centrifuged the extract to remove the supernatant, however Bum does not teach this step and it would be inherent that the same vesicles would be extracted out through the extraction process. Thus Bum’s composition would contain the vesicles along with any components found within the supernatant. It would also be inherent that the administration would be to a subject in need of promoting hair growth or preventing hair-loss as this is what the properties of the invention are known for.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bum (KR20110005363A) and Ryong (WO2017057881A1).
Bum’s general disclosure is to a composition for improving hair (see abstract).
Bum teaches a composition containing wild ginseng adventitious root extract which is used to suppress 5-aplha reductase activity and to promote hair growth and teaches the wild ginseng adventitious root extract of tissue culture (see abstract) which is the same extract as the instant invention (see page 12, example 1 “isolation of microvesicles”).
Bum also teaches the composition as a cosmetic (see abstract).
Bum does not specifically teach that the composition contains extracellular vesicles, or as a food composition however the extract of the referenced art would inherently contain the vesicles from the adventitious root of the ginseng because the art teaches the extraction form the same plant and same organ (adventitious root) and also teaches the extract to have the same activity. The applicant has only centrifuged the extract to remove the supernatant, however Bum does not teach this step and it would be inherent that the same vesicles would be extracted out with extraction process. Thus Bum’s composition would contain the vesicles along with any components found within the supernatant.
Ryong’s general disclosure is to a composition for preventing hair loss or promoting hair growth (see abstract).

Ryong also teaches “exosome-like vesicles can be isolated from the extracellular fluid of ginseng, and the isolated exosome-like vesicles can be physically separated from the tissues or cells that are present in whole or in part. In an exemplary embodiment, the exosome-like vesicle may be isolated from the ginseng root” (see page 5, paragraph 5 and 6).
Ryong also discloses administering to a subject and in the form of a pharmaceutical composition, cosmetic composition or food composition (see page 6, paragraph 12).
Therefore it would have been obvious at the effective filing date to any person having ordinary skill in the art to use the teachings of Ryong and Bum in creating a food or pharmaceutical composition which contained the extracellular vesicles of wild ginseng adventitious roots for treating hair loss and promoting hair growth because Bum teaches that the extracts from wild ginseng adventitious roots are known for promoting hair growth and the same extract would inherently contain those vesicles. Even if the applicant argues that the extract for some reason would not contain the extracellular vesicles Ryong teaches that ginseng derived extracellular vesicles would have similar activity and that those vesicles would beneficially carry genetic information to the recipient cells and thus creating a biologically active composition for treating hair loss. Using the adventitious root of the wild ginseng plant for the extracellular vesicles would have been something a person of skill would be able to turn 
There would have been a high expectation of success in arriving at the instant invention because the extract of wild ginseng adventitious roots have shown the same property as being claimed and so have extracellular vesicles which come from the plants containing those adventitious roots. Creating the composition into a food or pharmaceutical composition has also already been previously explained in the art. 

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. The applicant argues that each and every element is not taught by Ryong and Safdar however this office action relies upon Bum’s disclosure which teaches the instant invention. There are new grounds of rejections in the current office action which do not pertain to the applicant’s last response.  
The declaration filed on 02/03/2022 has been considered but is not sufficient to overcome the 102 rejection because Bum is considered to be anticipatory. 


Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                    
/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655